Callahan, J.
In this case the plaintiff’s attorney, after negotiations with the attorneys who subsequently appeared for the defendant, mailed to said attorneys a copy of the summons and complaint herein. Such mailing would have had no effect if the defendant’s attorneys had not seen fit to voluntarily appear. When they did appear they might have served a demand for a complaint (Civ. Prac. Act, § 257), ignoring the complaint previously received. In the law their notice of appearance was equivalent only to the service of the summons on their client as of the date of appearance. (Civ. Prac. Act, § 237.) The fact that the notice of appearance served herein expressly stated that the papers demanded were all papers other than the summons and complaint indicated that defendant’s attorneys accepted the complaint previously received but only as of the date of appearance. Defendant, therefore, had twenty days from said date to answer and this motion was timely made. The circumstances seem to warrant change of venue. Motion granted. Settle order.